Citation Nr: 1101103	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-01 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from January 1962 to January 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  an April 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington that, in pertinent part, denied the Veteran's claims.  
The Veteran filed his notice of disagreement in May 2007.  In 
December 2007 the RO issued a statement of the case, and the 
Veteran filed a substantive appeal in January 2008.

In March 2010, the Veteran and his spouse, accompanied by the 
Veteran's  representative, testified at a hearing before the 
undersigned Veteran's Law Judge.  A transcript of these 
proceedings has been associated with the Veteran's claims file.  
 
In May 2010, the Board granted entitlement to service connection 
for lung cancer, and denied entitlement to service connection for 
a back disability and a bilateral eye injury.  The issues of 
entitlement to service connection for hearing loss, tinnitus, and 
right and left knee disabilities were remanded for additional 
development and adjudication.  

In September 2010, the RO granted entitlement to service 
connection for bilateral hearing loss and tinnitus.  This action 
represents a complete grant of the benefits sought on appeal and 
therefore these issues are no longer before the Board.

The issues of entitlement to service connection for right and 
left knee disorders have been returned to the Board for further 
review.


FINDING OF FACT

The preponderance of the competent medical and other evidence of 
record is against a finding that the Veteran's diagnosed 
degenerative joint disease of the bilateral knees was incurred in 
or otherwise the result of active service, nor may such disorders 
be presumed to have been incurred in or aggravated by service, 
nor is right knee degenerative joint disease secondary to a 
service-connected disability.


CONCLUSION OF LAW

Degenerative joint disease of the bilateral knees was not 
incurred in or aggravated by the Veteran's active military 
service, nor may such disorders be presumed to have been incurred 
in or aggravated by service, nor is right knee degenerative joint 
disease secondary to a service-connected disability.  38 U.S.C.A. 
§§ 101, 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that letters dated in November 2006 and 
May 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The letters notified the Veteran of the 
evidence and information necessary to substantiate his claims and 
informed him of his and VA's respective responsibilities in 
obtaining such evidence. 

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, service personnel records, 
and post-service medical treatment records have been obtained, to 
the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The Veteran was also provided with a VA examination dated in June 
2010 in connection with his claims.  There is no indication in 
the record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's 
claims.  As such, any questions as to the appropriate disability 
ratings or effective dates to be assigned to these claims are 
rendered moot; and no further notice is needed.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless and 
proceeds with a merits adjudication of the Veteran's claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection.

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases, including arthritis, when 
the disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

In addition, service connection may be established on a secondary 
basis for a disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  Although the stated 
intent of the change was merely to implement the requirements of 
Allen, the new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment of 
a baseline before an award of service connection may be made.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

In this case, the Veteran seeks service connection for left and 
right knee disabilities.  

Here, the Board notes that the Veteran testified before the Board 
that, during Hurricane Betsy in 1964, he was serving aboard the 
USS Bushnell.  During the hurricane, the Veteran reported that he 
was climbing an outside ladder going from one deck to another 
when his leg slipped through the ladder and he fell backwards.  
He stated that he was hanging by his lower leg on the ladder and 
the ship was rocking and rolling in the storm.  The Veteran 
reported that he was there for approximately 10 minutes before 
someone came along and helped him get back up.  The Veteran also 
testified that his work in service required that he be on his 
knees a considerable amount of time and this also contributed to 
his current knee disabilities.  The Veteran's service treatment 
records indicate that the Veteran was treated for a contusion 
with much swelling of the lower left leg in June 1963.   

After service, the Veteran has been diagnosed with degenerative 
joint disease of the bilateral knees.  The Veteran contends that 
his left knee disorder is related to his experiences in the 
military.  In addition, after 40 years of compensating for his 
left knee, the Veteran contends that his right knee disorder is 
secondary to his left knee condition.  

As the Veteran had not been afforded a VA examination in 
connection with his claims, these issues were remanded by the 
Board in May 2010 in order that the Veteran may be afforded an 
examination.  This examination took place in June 2010.  The 
examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination and report.  The 
examiner noted that a review of the Veteran's service treatment 
records indicated no complaints of knee pain in service.  After 
service, the examiner noted that the Veteran's treatment records 
indicated that he had been diagnosed with bilateral degenerative 
joint disease in 2007.  The examiner noted that at the time, the 
Veteran had no knee pain except when walking.  He indicated that 
he would get a generalized ache in his knees when he walked and 
that this pain has gotten worse over time.  The Veteran reported 
no current treatment for his knees except over the counter 
medication and ice.  On examination, the examiner indicated that 
the Veteran was obese with a maximally elevated body mass index.  
He had swelling in the lower legs, but no swelling on the knees.  
There was also no intra-articular effusion and negative fluid 
wave.  The Veteran had minor pain to the infra and suprapatellar 
region bilaterally in the medial and lateral joint line.  
Popliteal space was nontender and the Veteran indicated no 
instability.  After examination, the Veteran was diagnosed with 
bilateral degenerative joint disease previously confirmed in 
2007.  And while the examiner stated that a review of the records 
was consistent with the left leg injury, the examiner found that 
there was "no evidence to indicate that his left knee is the 
cause of this injury that says left leg swelling and contusion in 
the service in the 1960s.  His weight, at this point, would be 
the causative factor for degenerative joint disease bilaterally, 
as your knee sees between 5 and 10 times your body base, this 
excessive weight would be more than sufficient to cause these 
current symptoms."

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's degenerative joint disease of the bilateral knees.  The 
Veteran was not diagnosed with degenerative joint disease of the 
knees or any knee disorder in service or within one year of 
active service.   The Veteran has been diagnosed with this 
disorder, but the medical records indicate that the current 
diagnosis dates to nearly 40 years after the Veteran's military 
service.  And the June 2010 VA examiner, that examined the 
Veteran and his claims file in connection with the claim, found 
that the Veteran's current degenerative joint disease of the 
bilateral knees is the result of the Veteran's weight and not the 
injury in service in the 1960s.  

In this regard, the Board notes that the Veteran's 
representative, in the November 2010 Informal Hearing 
Presentation, contends that this matter must be remanded for a 
more specific opinion regarding whether it is as likely as not 
that the Veteran's left knee disability is related to service 
and, if so, whether the right knee disorder is secondary to the 
left knee.  While the June 2010 examiner did not phrase the 
medical opinion in these specific terms (and noting that the 
opinion could have been more artfully written), the Board finds 
that the opinion is nevertheless clear.  The Veteran's current 
disorder is due to his weight and there is no evidence that the 
current disorders are the result of left leg swelling and 
contusion in the service in the 1960s.  And if the left knee 
condition is not found to be service-connected, then service 
connection for the right knee cannot be awarded as secondary to 
the left knee.

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the medical evidence does not support a finding that the 
Veteran's diagnosed degenerative joint disease of the bilateral 
knees had its onset in service, within one service one year of 
service, or as a result of military service.  In addition, the 
June 2010 VA examiner, that examined the Veteran and his claims 
file in connection with the claim, found that the Veteran's 
current knee disorders were not due to his service.

In this regard, the Board notes that the Veteran has contended on 
his own behalf that he has knee disorders that are related to his 
service.  In this regard, the Board notes that lay witnesses are 
competent to provide testimony or statements relating to symptoms 
or facts of events that the lay witness observed and is within 
the realm of his or her personal knowledge, but not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994).   Lay evidence may also be competent to 
establish medical etiology or nexus.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider 
lay evidence but may give it whatever weight it concludes the 
evidence is entitled to" and mere conclusory generalized lay 
statement that service event or illness caused the claimant's 
current condition is insufficient to require the Secretary to 
provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 
(2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's diagnosed knee 
disorders and his military service to be complex in nature.  See 
Woehlaert, supra (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  
Therefore, the Board finds that, as a lay person, the Veteran's 
statements regarding causation to be of little probative value, 
as he is not competent to opine on such a complex medical 
question.  In this regard, the Board also notes that, while the 
medical evidence does indicate that the Veteran has current 
degenerative joint disease of the bilateral knees, the medical 
evidence does not indicate the presence of knee disorders in 
service or for many years thereafter.  In addition, while the 
Veteran may be competent to describe his symptoms since service, 
he is not able to say that such symptoms are attributable to a 
particular disorder.  Thus, service by way of continuity of 
symptomatology is also not supported by the evidence in the 
record.  

In summary, based on all of the foregoing, the Board concludes 
that the preponderance of the evidence is against finding that 
the Veteran's diagnosed degenerative joint disease of the 
bilateral knees is etiologically related to his military service.  
The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  






	(CONTINUED ON NEXT PAGE)



In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claims.


ORDER

Entitlement to service connection for degenerative joint disease 
of the left knee is denied.

Entitlement to service connection for degenerative joint disease 
of the right knee is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


